Citation Nr: 0513690	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  01-07 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a back disorder.  

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a right knee 
disorder.  

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for an anxiety 
disorder.   


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from May 1967 to May 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The veteran testified before the undersigned at a Travel 
Board hearing in November 2001.  A transcript of that hearing 
is associated with the claims folder.  

The Board issued a decision on these issues in April 2002, 
finding no new and material evidence to reopen.  The veteran 
appealed that decision to the U.S. Court of Appeals for 
Veterans Claims (Court).  Pursuant to a joint motion, in an 
August 2002 Order, the Court vacated the Board decision and 
remanded the case to the Board for action consistent with the 
terms of the joint motion.  

The Board remanded the matter to the RO in April 2003.  The 
case now returns to the Board for final appellate review.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  There is no prior final rating decision that denied 
service connection for a back disorder and a right knee 
disorder, such that the issues on appeal concerning those 
disorders are moot.
3.  The RO denied service connection for an anxiety disorder 
in an August 1998 rating decision; the veteran did not 
perfect an appeal of that decision. 

4.  Evidence received since the August 1998 rating decision 
is new, neither cumulative nor redundant, bears directly on 
the matter for consideration, and is so significant that it 
must be considered with all the evidence of record in order 
to fairly adjudicate the appeal.  

5.  There is competent evidence of a nexus between the 
veteran's current anxiety disorder and his period of active 
service.  


CONCLUSIONS OF LAW

1.  The appeal on the issue of whether new and material 
evidence has been received to reopen a claim for service 
connection for a back disorder is dismissed.  38 U.S.C.A. § 
7104 (West 2002).  

2.  The appeal on the issue of whether new and material 
evidence has been received to reopen a claim for service 
connection for a right knee disorder is dismissed.  
38 U.S.C.A. § 7104 (West 2002).  

3.  The August 1998 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2004).

4.  New and material evidence has been received since the 
August 1998 rating decision to reopen a claim for service 
connection for an anxiety disorder.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2002).  

5.  Service connection for an anxiety disorder is 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).   




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

Review of the claims folder reveals compliance with the VCAA 
necessary to decide the appeal.  The Board emphasizes that, 
given the favorable disposition of the issues on appeal, any 
defect in notice or assistance does not result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

The Board notes that the new regulations redefine "new and 
material evidence" and clarify the types of assistance VA 
will provide to a claimant attempting to reopen a previously 
denied claim.  66 Fed. Reg. at 45,630 (to be codified as 
amended at 38 C.F.R. §§ 3.156(a), 3.159(c)).  However, those 
specific provisions are applicable only to claims filed on or 
after August 29, 2001.  66 Fed. Reg. at 45,620.  In this 
case, the RO received the veteran's petition to reopen in 
July 2000, such that the amended regulations are not for 
application.  

Analysis

Back and Right Knee Disorders

In a separate decision, the Board has found clear and 
unmistakable error in the June 1983 rating decision that 
originally denied service connection for disorder of the back 
and right knee.  Therefore, that decision is reversed and 
service connection is established for each disorder.  
38 C.F.R. § 3.105(a) (2004).  Because there is now no prior 
final decision concerning these disorder, the Board has no 
jurisdiction over the appeal on the issues as listed above, 
such that the appeals are moot.  See 38 U.S.C.A. § 7104 (West 
2002).  Accordingly, the appeal with respect to each claim is 
dismissed.  

New and Material Evidence to Reopen the Claim for an Anxiety 
Disorder

The RO denied service connection for an anxiety disorder in 
an August 1998 rating decision.  Although the veteran 
submitted a notice of disagreement with that decision, he did 
not perfect his appeal by providing a substantive appeal 
after the RO issued its March 1999 statement of the case or 
July 1999 supplemental statement of the case.  Therefore, the 
RO's decision of August 1998 is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 
(2004).   

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. 
§ 5108.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
According to VA regulation, "new and material evidence" 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002).  
In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992); but see Duran v. 
Brown, 7 Vet. App. 216, 220 (1994) ("Justus does not require 
the Secretary to consider the patently incredible to be 
credible").

The Board finds that the RO has received new and material 
evidence since the August 1998 rating decision.  
Specifically, the veteran's representative submitted a 
November 2001 opinion from the veteran's treating 
psychologist that relates a psychiatric diagnosis to the 
veteran's period of service.  Such evidence is new and 
material within the meaning of 38 C.F.R. § 3.156(a).  
Therefore, the claim is reopened.  38 U.S.C.A. § 5108. 
 
Service Connection for an Anxiety Disorder

As discussed above, the Board has reopened the claim for 
service connection for an anxiety disorder.  The claim must 
therefore be considered based on all the evidence of record.  
Initially, the Board observes that, although the RO has not 
considered the merits of the claim, the Board will do so here 
as it finds that there is no prejudice to the veteran.  
Bernard, 4 Vet. App. at 392-94.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

In this case, service medical records show that the veteran 
was hospitalized for approximately two weeks in February 1969 
and March 1969.  The diagnosis was mild to moderate anxiety 
reaction, currently in remission.  It was noted that the 
veteran was referred for weekly outpatient observation.  It 
was not anticipated that the disorder would result in any 
prolonged disability.  The reports of medical examination and 
medical history at separation completed in December 1970 were 
negative for any findings, complaints, or history of 
psychiatric problems or treatment.     

Private medical records dated from 1995 reflect treatment for 
psychiatric complaints, including panic attacks and 
depression.  In a November 2001 statement, J. Crowder, Ph.D., 
the veteran's treating practitioner, opined that the 
veteran's anxiety disorder probably began while he was on 
active duty, as reflected in service medical records dated in 
February 1969.  There is no contrary opinion of record.  
Resolving doubt in the veteran's favor, the Board finds that 
the evidence supports service connection for an anxiety 
disorder.  38 U.S.C.A. § 5107(b).   
  

ORDER

The appeal on the issue of whether new and material evidence 
has been received to reopen a claim for service connection 
for a back disorder is dismissed.  

The appeal on the issue of whether new and material evidence 
has been received to reopen a claim for service connection 
for a right knee disorder is dismissed.  

As new and material evidence has been received, the claim for 
service connection for an anxiety disorder is reopened.  To 
that extent, the appeal is granted.  

Service connection for an anxiety disorder is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.   



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


